DETAILED ACTION
This office action is in response to the application filed on 9/3/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 14-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-20 of prior U.S. Patent No. 10797579, hereinafter ‘579. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10797579, hereinafter ‘579. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 2, ‘579 discloses further comprising a voltage monitoring circuit configured to monitor the second input voltage level and to provide the control signal to the driver controller (claim 2).
Regarding claim 3, ‘579 discloses wherein the driver controller is configured to select the second driver circuit when the control signal indicates that the second input voltage level is greater than a threshold (Claim 3).
Regarding claim 4, ‘579 discloses wherein the driver controller is configured to select the first driver circuit when the control signal indicates that the second input voltage level is equal to or less than a threshold (Claim 4).
Regarding claim 5, ‘579 discloses wherein the switch node is configured to be coupled to a load (Claim 1, col. 10, line 40).
Regarding claim 6, ‘579 discloses further comprising a resistor coupled between an output node of the first regulator and an output node of the second regulator (Claim 6).

Regarding claim 8, ‘579 discloses A circuit (Claim 8, col. 10, line 61), comprising: a first regulator having a first input voltage and a first output voltage (claim 8, col. 10, line 62-63); a second regulator having a second input voltage and a second output voltage, wherein the second input voltage is less than the first input voltage level (claim 8, col. 10, lines 64-67); a first driver circuit coupled to the first output voltage and having a first gate drive signal output (claim 8, col. 11, line 1-3); a second driver circuit coupled to the second output voltage and having a second gate drive signal output (claim 8, col. 11, line 4-6); and a driver controller coupled to the first driver circuit and the second driver circuit (claim 8, col. 11, lines 8-9), the driver controller is configured to output either the first gate drive signal or the second drive signal (Claim 8, col. 11, lines 12-15).
Regarding claim 9, ‘579 discloses a voltage monitoring circuit configured to monitor the second input voltage level and to provide a control signal to the driver controller (Claim 9).
Regarding claim 10, ‘579 discloses wherein the driver controller is configured to select the second driver circuit to provide the second gate drive signal when the control signal indicates that the second input voltage level is greater than a threshold (Claim 10).
Regarding claim 11, ‘579 discloses wherein the driver controller is configured to select the first driver circuit to provide the second gate drive signal when the control signal indicates that the second input voltage level is less than a threshold (Claim 11).
Regarding claim 12, ‘579 discloses further comprising a low-side switch coupled to the drive signal node (Claim 12).
Regarding claim 13, ‘579 discloses further comprising: a resistor coupled between an output node of the first regulator and an output node of the second regulator; and a sense switch coupled to the resistor and configured to receive an average of the first and second output voltages (Claim 13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838